FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d - 16 of the Securities Exchange Act of 1934 For the month ofMay HSBC Holdings plc 42nd Floor, 8 Canada Square, London E14 5HQ, England (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F). Form 20-FX Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934). Yes No X (If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ). ﻿ 4 May 2011 HSBC HOLDINGS PLC - 2 HSBC Holdings plc (HSBC) intends to modify the content of its Interim Management Statements by providing more detailed quarterly disclosures. The new format will be adopted for HSBC's first Interim Management Statement in 2011. Ahead of issuing the Interim Management Statement on Monday 9 May 2011, HSBC is releasing unaudited consolidated summary income statements for each of the calendar quarters of 2010. The four periods of selected financial information presented below are not financial statements within the meaning of the Companies Act 2006 and are unaudited. The Interim Management Statements will also contain summary balance sheet data, information about the Group's capital ratios, and information on gross loans and advances to customers by industry sector and by geographical region. The financial statements for the full year ended 31 December 2010 have been presented within our Annual Report and Accounts 2010 published on 28 February 2011 and are available on our website at www.hsbc.com. HSBC will be conducting a conference call with analysts and investors on 9 May 2011 following the issue of the Interim Management Statement. The call is being hosted by Stuart Gulliver, Group Chief Executive, and Iain Mackay, Group Finance Director, and will take place at 12.00 BST. Details for participating in the call can be found at Investor Relations on www.hsbc.com. Summary income statements Quarter ended 31 December 2010 30 September 2010 30 June 2010 31 March 2010 US$m US$m US$m US$m Net interest income Net fee income Net trading income Changes in fair value of long- term debt issued and related derivatives Net income/(expense) from other financial instruments designated at fair value Net income/(expense) from financial instruments designated at fair value 83 52 Gains less losses from financial investments Dividend income 21 32 39 20 Net earned insurance premiums Other operating income Total operating income Net insurance claims incurred and movement in liabilities to policyholders Net operating income before loan impairment charges and other credit risk provisions Loan impairment charges and other credit risk provisions Net operating income Total operating expenses Operating profit Share of profit in associates and joint ventures Profit before tax Tax expense Profit for the period Profit attributable to shareholders of the parent company Profit attributable to non-controlling interests % Return on average ordinary shareholders' equity (annualised) 8.8 9.0 12.8 8.3 Cost efficiency ratio 58.9 61.0 52.3 49.6 US$m US$m US$m US$m Profit/(loss) before tax by region Europe Hong Kong Rest of Asia-Pacific Middle East North America 42 Latin America For further information, please contact: Media relations Investor relations Robert Bailhache Alastair Brown +44 (0)20 7992 5712 +44 (0)20 7992 1938 Patrick Humphris Robert Quinlan +44 (0)20 7992 1631 +44 (0)20 7991 3643 Note to editors: HSBC Holdings plc HSBC Holdings plc, the parent company of the HSBC Group, is headquartered in London. The Group serves customers worldwide from around 7,500 offices in 87 countries and territories in Europe, the Asia-Pacific region, the Americas, the Middle East and Africa. With assets of US$2,455bn at 31 December 2010, HSBC is one of the world's largest banking and financial services organisations. HSBC is marketed worldwide as 'the world's local bank'. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. HSBC Holdings plc By: Name: P A Stafford Title: Assistant Group Secretary Date: 04 May, 2011
